ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Afghan Royal First Logistics, Co.            )      ASBCA Nos. 58460, 59299
                                             )
Under Contract No. W91B4M-11-C-4035          )

APPEARANCE FOR THE APPELLANT:                       Michael B. Dye, Esq.
                                                     Counsel

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Evan C. Williams, Esq.
                                                    CPT Meghan E. Mahaney, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 7 November 2016




                                                 Administ ative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58460, 59299, Appeals of Afghan
Royal First Logistics, Co., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals